



Exhibit 10.33
[Form of Stock Option Agreement for Employees]


ALEXION PHARMACEUTICALS, INC.
2017 INCENTIVE PLAN
STOCK OPTION AWARD AGREEMENT
THIS AGREEMENT (this “Agreement”), by and between Alexion Pharmaceuticals, Inc.,
a Delaware corporation (the “Company”), and you (the “Optionee”) sets forth the
terms and conditions of an award of stock options granted to the Optionee on the
date (the “Grant Date”) set forth in the Award Letter (defined in Section 1
hereof) under the Alexion Pharmaceuticals, Inc. 2017 Incentive Plan (as amended
and in effect from time to time, the “Plan”), which is incorporated herein by
reference.
W I T N E S S E T H:
WHEREAS, pursuant to the Plan, the Company desires to grant to the Optionee, and
the Optionee desires to accept, an option to purchase shares of Stock, upon the
terms and conditions set forth in this Agreement and the Plan. Capitalized terms
used but not defined herein shall have the meanings ascribed to such terms in
the Plan.
NOW, THEREFORE, the parties hereto agree as follows:
1.Grant. The Company hereby grants to the Optionee on the Grant Date, an option
(this “Option”) to purchase the number of shares of Stock, at the exercise price
per share, in each case, set forth in a notice of award or an award letter dated
as of the Grant Date and separately delivered to the Optionee in connection with
this Agreement (the “Award Letter”), subject to the terms and conditions of the
Plan and this Agreement. This Option is not intended to qualify as an “incentive
stock option” within the meaning of Section 422 of the Internal Revenue Code of
1986, as amended.
2.    Vesting; Expiration. Except as otherwise provided herein, in the Plan, or
in an effective employment or other written agreement between the Optionee and
the Company or any of its affiliates, this Option shall become vested in the
portions and on the dates specified in the Award Letter or as otherwise provided
in this Agreement (each such date, a “Vesting Date”), provided that the Optionee
remains in continuous Employment from the Grant Date through each applicable
Vesting Date. Unless earlier terminated or forfeited, this Option shall expire
if and to the extent it is not exercised on or prior to the tenth anniversary of
the Grant Date (the “Expiration Date”).
3.    Exercise and Payment.
(a)    The Optionee may exercise this Option or any portion thereof once it has
vested in accordance with the terms of the Award Letter or as provided for
herein. Each election to exercise this Option shall be made in accordance with
such rules and procedures as the broker or other third-party administrator
retained in connection with the administration of the Plan shall prescribe, or
in accordance with such other procedures as the Administrator may determine. An
election to exercise


Page 1 of 1

--------------------------------------------------------------------------------





this Option shall be made by the Optionee or the Optionee’s executor,
administrator, or legally appointed representative (in the event of the
Optionee’s incapacity) or the person or persons to whom this Option is
transferred by will or the applicable laws of descent and distribution (in such
an event, such person or persons shall be deemed to be the “Optionee” for
purposes of this Agreement), and in all cases in accordance with the terms of
this Agreement and the Plan, accompanied by payment in full of the exercise
price, in cash or bank or certified check (or by such other method as determined
by the Administrator), together with the amount, if any, deemed necessary by the
Company to enable it to satisfy any tax withholding obligations with respect to
the exercise (unless other arrangements acceptable to the Company are made for
the satisfaction of such withholding obligation). In the event that this Option
is exercised by an individual other than the original Optionee, the Company will
be under no obligation to deliver shares of Stock hereunder unless and until it
is satisfied as to the authority of the individual to exercise this Option. The
Optionee authorizes the Company and its affiliates to withhold such amounts as
may be necessary to satisfy the applicable federal, state and local withholding
tax requirements that may arise in connection with this Option from any amounts
otherwise owed to the Optionee, but nothing in this sentence may be construed as
relieving the Optionee of any liability for satisfying his or her tax
obligations.
(b)    On the Expiration Date, to the extent any portion of this Option is
vested and is scheduled to terminate in accordance with the terms of this
Option, if the Option is unexercised and the per share exercise price is less
than the closing price of the Stock on that date, the vested portion of this
Option will be deemed to have been exercised at the close of business on that
date. As promptly as practicable thereafter, the Company will deliver to the
Optionee that number of shares subject to the vested portion of this Option less
the number of shares with a value that is equal to the aggregate fair market
value of (1) the aggregate exercise price of the vested portion of this Option
and (2) the amount necessary to satisfy any required withholding of taxes or
social insurance contributions (but not in excess of the maximum amount
prescribed by Section 6(a)(6) of the Plan).
4.    Rights as Stockholder. No shares of Stock shall be sold or delivered
hereunder until full payment (including all taxes required to be withheld) for
such shares has been made. The Optionee shall have no rights as a stockholder
with respect to any shares of Stock covered by this Option until such shares are
issued to the Optionee. Except as otherwise provided herein or in the Plan, no
adjustment shall be made for dividends or distributions of other rights for
which the record date is prior to the date such stock certificate is issued.
5.    Nontransferability. This Option may not be transferred except as expressly
permitted by Section 6(a)(3) of the Plan.
6.    Termination of Employment.
(a)    Death. Except as otherwise provided in an effective employment or other
written agreement between the Optionee and the Company or any of its affiliates,
if the Optionee’s Employment terminates due to his or her death, then that
portion of this Option that is not vested and exercisable on the date of
termination shall immediately become fully vested and exercisable, and, subject
to Sections 6(d) and 8 below, this Option, to the extent outstanding on the date
of such termination, shall remain exercisable by the Optionee (or the Optionee’s
beneficiary or legal


Page 2 of 2

--------------------------------------------------------------------------------





representative) until the Expiration Date and, to the extent not exercised
during such period, shall immediately terminate on the Expiration Date.
(b)    Disability. Except as otherwise provided in an effective employment or
other written agreement between the Optionee and the Company or any of its
affiliates, if the Optionee’s Employment is terminated by the Company due to his
or her Disability, then fifty percent (50%) of that portion of this Option that
is not vested and exercisable on the date of termination shall immediately
become fully vested and exercisable on the date of such termination, and subject
to Sections 6(d) and 8 below, the portion of this Option that is outstanding and
vested and exercisable on the date of termination may be exercised by the
Optionee (or his or her legal representative) until the earlier of (x) the first
anniversary of the date of termination (or, if the Optionee dies within one (1)
year of such termination of Employment, the Expiration Date) and (y) the
Expiration Date and, to the extent not exercised during such period, shall
immediately terminate. The portion of this Option that is not vested and
exercisable on the date of termination of the Optionee’s Employment (after
giving effect to the accelerated vesting provided for herein) shall immediately
terminate on such date. For purposes of this Agreement, “Disability” shall mean,
unless otherwise defined in an effective employment or other written agreement
between the Optionee and the Company or any of its affiliates (in which case,
such meaning shall apply for so long as such agreement is in effect),the
inability of an Optionee to perform the customary duties of his or her
Employment by reason of a physical or mental incapacity which is expected to
result in death or to be of indefinite duration, that is certified by the
Company’s long-term disability insurance carrier in writing to the Company or
the Optionee, and provided that the Optionee has been on a leave of absence
approved by the Company for at least six (6) months immediately prior to the
date of termination of the Optionee’s Employment. The final determination of
whether the Optionee has been terminated for Disability shall be made by the
Company.
(c)    Position Elimination. Except as otherwise provided in an effective
employment or other written agreement between the Optionee and the Company or
any of its affiliates, if the Optionee’s Employment is terminated by the Company
due to a “position elimination” or “workforce restructuring” as such terms are
defined in the Company’s then-applicable severance policy, but not including any
termination for Cause or any termination for insufficient performance as
determined by the Company or any of its affiliates, then the portion of the
Option that would have become vested and exercisable had the Optionee’s
Employment continued for the Additional Vesting Credit Period (as defined below)
following the date of termination shall immediately become fully vested and
exercisable on the date of such termination provided that the Optionee executes
a separation agreement agreed to with the Company. Subject to Sections 6(d) and
8 below, the portion of this Option that is outstanding and vested and
exercisable on the date of termination may be exercised by the Optionee (or his
or her legal representative) until the earlier of (x) 180 days following the
date of termination and (y) the Expiration Date and, to the extent not exercised
during such period, shall immediately terminate. The portion of this Option that
is not vested and exercisable on the date of termination of the Optionee’s
Employment (after giving effect to the accelerated vesting provided for herein)
shall immediately terminate on such date. For purposes of this Agreement, the
“Additional Vesting Credit Period” shall mean one (1) year if the Optionee was
Employed at or above the Executive Director or Vice President level and six (6)
months if the Optionee was Employed below the Executive Director level. The
provisions


Page 3 of 3

--------------------------------------------------------------------------------





of this Section 6(c) shall be subject to any additional restrictions or
limitations of any then-applicable severance policy of the Company.
(d)    Termination for Cause or at a Time when Cause Exists. Notwithstanding
anything to the contrary in this Agreement, if the Optionee’s Employment is
terminated by the Company or an affiliate for Cause, or if, at the time of the
Optionee’s termination of Employment, grounds for a termination for Cause exist,
then this Option (whether or not then vested and exercisable) shall immediately
be forfeited and terminate without any consideration due or payable to the
Optionee.
(e)    Other Termination. Except as otherwise provided in an effective
employment or other written agreement between the Optionee and the Company or
any of its affiliates, if the Optionee’s Employment terminates for any reason
not covered by Sections 6(a) through 6(d) above, then: (i) that portion of this
Option that is not vested and exercisable on the date of termination shall
immediately terminate, and (ii) subject to Sections 6(d) and 8, that portion of
this Option that is outstanding and vested and exercisable on the date of
termination shall remain exercisable by the Optionee until the earlier of (x)
the ninetieth day following the date of termination and (y) the Expiration Date
and, to the extent not exercised during such period, shall immediately be
forfeited and terminate without any consideration due or payable to the
Optionee.


Page 4 of 4

--------------------------------------------------------------------------------





7.    Change in Control.
(a)    Unless otherwise provided in an effective employment or other written
agreement between the Optionee and the Company or any of its affiliates, if (i)
in connection with a Change in Control, this Option, to the extent outstanding
immediately prior to such Change in Control, is assumed or continued, or a new
award is substituted for this Option by the acquiror or survivor (or an
affiliate of the acquiror or survivor) in accordance with the provisions of
Section 7(a)(1) of the Plan, and (ii) at any time within the twenty-four
(24)-month period following the Change in Control, the Optionee’s Employment is
terminated by the Company (or its successor) or an affiliate without Cause or
the Optionee terminates his or her Employment for Good Reason (as defined
below), this Option (or the award substituted for this Option), to the extent
then outstanding but not then vested, will automatically vest in full at the
time of such termination of Employment. If in connection with a Change in
Control this Option is not assumed or continued, or a new award is not
substituted for this Option by the acquiror or survivor (or an affiliate of the
acquiror or survivor) in accordance with the provisions of Section 7(a)(1) of
the Plan, this Option, to the extent outstanding immediately prior to such
Change in Control but not then vested, will automatically vest in full upon the
consummation of such Change in Control.
(b)    For purposes of this Agreement, “Good Reason” shall mean, unless
otherwise defined in an effective employment or other written agreement between
the Optionee and the Company or any of its affiliates then in effect (in which
case, such meaning shall apply for so long as such agreement is in effect), the
occurrence of any of the following, without the Optionee’s prior consent:
1.    relocation of the Optionee’s place of Employment to a location that is
more than thirty (30) miles from the Optionee’s principal place of Employment
prior to the Change in Control; or
2.    a material diminution of the Optionee’s base salary or annual bonus target
percentage (i.e., percentage of base salary fixed during the performance year)
from the Optionee’s base salary or annual bonus target percentage in effect as
of immediately prior to the Change in Control (or, if greater, following such
Change in Control).
A termination of Employment will qualify as a termination for Good Reason only
if (i) the Optionee gives the Company written notice, within ninety (90) days of
the first existence or occurrence of any of the conditions specified above; (ii)
the Company fails to cure the condition(s) within thirty (30) days of receiving
such written notice; and (iii) the Optionee terminates his or her Employment not
later than thirty (30) days following the end of such thirty (30)-day period.
8.    Cancellation of Option and Recoupment of Gains. Notwithstanding anything
herein to the contrary, if the Optionee is not in compliance with all material
applicable provisions of this Agreement and the Plan, or if the Optionee engages
in a Detrimental Activity or breaches any other Company policy or covenant with
the Company to which the Optionee is bound, the Administrator may cancel,
rescind, suspend, withhold or otherwise limit or restrict this Option at any
time, and, at the Company’s request, the Optionee shall reimburse the Company
any gains realized by the


Page 5 of 5

--------------------------------------------------------------------------------





Optionee on the exercise of this Option. Upon exercise of this Option, if
requested by the Company, the Optionee shall certify in a manner acceptable to
the Company that he or she is in compliance with the terms and conditions of
this Agreement and the Plan and has not engaged in any Detrimental Activity. In
addition, the Optionee expressly acknowledges that this Option is subject to the
restrictions set forth in Section 6(a)(5) of the Plan, including that this
Option is subject to any clawback or recoupment policy of the Company or any of
its affiliates, as in effect from time to time.
For purposes of this Agreement, “Detrimental Activity” shall mean any of the
following, unless authorized in advance by the Company: (1) during the
Optionee’s Employment, the rendering of services for any organization, or
engaging directly or indirectly, whether as an employee or independent
contractor or otherwise, whether with or without compensation, in any business
that is or becomes competitive with all or any portion of the business of the
Company or any of its affiliates; (2) the disclosure to anyone outside the
Company or any of its affiliates, or the use in other than the Company’s or any
of its affiliates’ business, without prior authorization from the Company, of
any confidential information or material relating to the business of the Company
or any of its affiliates, acquired by the Optionee either during or after his or
her Employment, (3) the failure or refusal to disclose promptly and to assign to
the Company or any of its affiliates all rights, title and interest in any
invention or idea, patentable or not, made or conceived by the Optionee during
his or her Employment, relating in any manner to the actual or anticipated
business, research or development work of the Company or any of its affiliates,
or the failure or refusal to do anything reasonably necessary to enable the
Company or any of its affiliates to secure a patent where appropriate in the
United States and in other countries; or (4) any attempt, directly or
indirectly, by the Optionee to induce any employee or other service provider of
the Company or any of its affiliates to be employed or perform services
elsewhere, or any attempt, directly or indirectly, by the Optionee to solicit
the trade or business of any current or prospective customer, supplier,
consultant, vendor, or partner of the Company or any of its affiliates during
his or her Employment.


Page 6 of 6

--------------------------------------------------------------------------------





9.    No Employment or Other Service Rights. Nothing in this Agreement shall
confer on the Optionee any right to continue in the employment or service of the
Company or any of its affiliates, or in any way interfere with the right of the
Company or any of its affiliates to terminate the Employment of the Optionee at
any time.
10.    Securities Restrictions. This Option shall not be exercisable for such
period as may be required to comply with the federal securities laws, state
“blue sky” laws, an applicable listing requirement of any applicable securities
exchange and any other law or regulation applicable to the exercise of this
Option, and the Company shall not be obligated to issue or deliver shares of
Stock hereunder if the issuance or delivery of such shares would constitute a
violation of any law or any regulation of any governmental authority or
applicable securities exchange.
11.    Acknowledgements and Authorizations. The Optionee acknowledges the
following:
(a)    The grant of this Option is a one-time benefit and does not create a
contractual or other right to receive any other award under the Plan, benefits
in lieu of any such award or any other benefits in the future.
(b)    The Plan is a voluntary program of the Company and it may be modified,
amended, suspended or terminated by the Company at any time. Future awards, if
any, will be at the sole discretion of the Company and the Administrator,
including, but not limited to, the timing of any award, the amount of any award,
vesting provisions and purchase price, if any.
(c)    The value of this Option is an extraordinary item of compensation outside
of the scope of the Optionee’s Employment. As such, this Option is not part of
normal or expected compensation for purposes of calculating any severance,
resignation, redundancy, end of service payments, bonuses, long-term service
awards, pension or retirement benefits or similar payments. The future value of
the shares of Stock covered by this Option is unknown and cannot be predicted
with certainty.
(d)    The Optionee authorizes the Company to use and disclose to any agent
administering the Plan or providing recordkeeping services with respect to the
Plan such information and data as the Company shall request in order to
facilitate the grant of this Option, the administration of this Option and the
administration of the Plan, and the Optionee waives any data privacy rights he
or she may have with respect to such information or the sharing of such
information.
12.    Provisions of the Plan. The provisions of the Plan, the terms of which
are incorporated in this Agreement, shall govern if and to the extent that there
are inconsistencies between those provisions and the provisions hereof (except
as expressly provided herein). The Optionee acknowledges that he or she received
a copy of the Plan prior to the date of this Agreement. By acceptance of this
Option, the Optionee agrees to be subject to the terms of the Plan.
13.    Miscellaneous. This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective heirs, executors,
administrators, successors and permitted assigns.


Page 7 of 7

--------------------------------------------------------------------------------





14.    Severability. If any provision of this Agreement is held to be invalid or
unenforceable by a court of competent jurisdiction, then such provision or
provisions shall be modified to the extent necessary to make such provision
valid and enforceable, and to the extent that this is impossible, then such
provision shall be deemed to be excised from this Agreement, and the validity,
legality and enforceability of the rest of this Agreement shall not be affected
thereby.
15.    Company Signature; Optionee Electronic Acknowledgment. An authorized
representative has signed this Agreement below. By acknowledging acceptance of
the terms of this Agreement through an electronic acknowledgment system
established by the Company or its designated broker, the Optionee agrees to be
bound by all of the terms of this Agreement and the Plan. This Option will not
become effective, and the Optionee will therefore have no rights to or in this
Option, until the Optionee acknowledges his or her acceptance of the terms of
this Agreement in the manner required by the Company.
[The remainder of this page is intentionally left blank.]


Page 8 of 8

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.




ALEXION PHARMACEUTICALS, INC.


By: ______________________________
Name:
Title:






THE OPTIONEE


__________________________________
Name:


Address:
    
                                    






Page 9 of 9